Name: Commission Regulation (EC) No 2014/98 of 22 September 1998 re-introducing normal customs duties on certain tubes, pipes and hollow profiles of iron or steel originating in the Republics of Bosnia-Herzegovina and Croatia, for which a tariff ceiling was opened by Council Regulation (EC) No 70/97
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  technology and technical regulations;  international trade
 Date Published: nan

 EN Official Journal of the European Communities23. 9. 98 L 260/7 COMMISSION REGULATION (EC) No 2014/98 of 22 September 1998 re-introducing normal customs duties on certain tubes, pipes and hollow profiles of iron or steel originating in the Republics of Bosnia-Herzegovina and Croatia, for which a tariff ceiling was opened by Council Regulation (EC) No 70/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applic- able to imports into the Community of products origin- ating in the Republics of Bosnia-Herzegovina and Croatia and to imports of wine originating in the former Yugoslav Republic of Macedonia and the Republic of Slovenia (1), as last amended by Regulation (EC) No 2636/97 (2), and in particular Article 4(3) thereof, Whereas Regulation (EC) No 70/97 provides in its Articles 1 and 4 an exemption from customs duties in the framework of tariff ceilings for the products originating in the Republics of Bosnia-Herzegovina and Croatia listed in its Annexes C; whereas Article 4(3) provides that the Commission may, as soon as a tariff ceiling is reached, adopt a Regulation re-introducing, until the end of the calendar year, the customs duties applicable to third countries in respect of imports of the products concerned; Whereas the Community surveillance provided by Article 4(1) of Regulation (EC) No 70/97 has shown that prefer- ential imports of products in the framework of the tariff ceiling with order No 01.0160 have exceeded this ceiling; Whereas this situation is liable to cause serious damage to the Community sector concerned and requires the re- introduction of normal customs duties in respect of the Republics concerned; Whereas the levying of customs duties for these products should therefore be re-established, HAS ADOPTED THIS REGULATION: Article 1 From 26 September until 31 December 1998, the levying of normal customs duties shall be re-introduced on imports into the Community for products listed in the Annex and originating in the Republics of Bosnia-Herze- govina and Croatia, for which a tariff ceiling was opened by Regulation (EC) No 70/97. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 September 1998. For the Commission Mario MONTI Member of the Commission (1) OJ L 16, 18. 1. 1997, p. 1. (2) OJ L 356, 31. 12. 1997, p. 16. EN Official Journal of the European Communities 23. 9. 98L 260/8 Order No CN code Description ANNEX 01.0160 7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel: 7304 10  Line pipe of a kind used for oil or gas pipelines: 7304 10 10   Of an external diameter not exceeding 168,3 mm 7304 10 30   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 10 90   Of an external diameter exceeding 406,4 mm  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas: 7304 29   Other: 7304 29 11    Of an external diameter not exceeding 406,4 mm 7304 29 19    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel: 7304 31   Cold-drawn or cold-rolled (cold-reduced):    Other: 7304 31 91     Precision tubes 7304 31 99     Other 7304 39   Other: 7304 39 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (1)    Other:     Other:      Other:       Threaded or threadable tubes (gas pipe): 7304 39 51        Plated or coated with zinc 7304 39 59        Other       Other, of an external diameter: 7304 39 91        Not exceeding 168,3 mm 7304 39 93        Exceeding 168,3 mm, but not exceeding 406,4 mm 7304 39 99        Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel: 7304 41   Cold-drawn or cold-rolled (cold-reduced): 7304 41 90    Other 7304 49   Other: 7304 49 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (1) EN Official Journal of the European Communities23. 9. 98 L 260/9 Order No CN code Description 01.0160    Other: (contd)     Other: 7304 49 91      Of an external diameter not exceeding 406,4 mm 7304 49 99      Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of other alloy steel: 7304 51   Cold-drawn or cold-rolled (cold-reduced):    Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9% but not more than 1,15% of carbon, not less than 0,5% but not more than 2% of chromium and, if present, not more than 0,5% of molybdenum, of a length: 7304 51 11     Not exceeding 4,5 m 7304 51 19     Exceeding 4,5 m    Other:     Other: 7304 51 91      Precision tubes 7304 51 99      Other 7304 59   Other: 7304 59 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall thicknesses (1)    Other, straight and of uniform wall-thickness, of alloy steel con- taining by weight not less than 0,9% but not more than 1,15% of carbon, not less than 0,5% but not more than 2% of chromium and, if present, not more than 0,5% of molybdenum, of a length: 7304 59 31     Not exceeding 4,5 m 7304 59 39     Exceeding 4,5 m    Other:     Other: 7304 59 91      Of an external diameter not exceeding 168,3 mm 7304 59 93      Of an external diameter exceeding 168,3 mm, but not ex- ceeding 406,4 mm 7304 59 99      Of an external diameter exceeding 406,4 mm 7304 90  Other: 7304 90 90   Other 7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel: 7306 10  Line pipe of a kind used for oil or gas pipelines:   Longitudinally welded, of an external diameter of: 7306 10 11    Not more than 168,3 mm 7306 10 19    More than 168,3 mm, but not more than 406,4 mm EN Official Journal of the European Communities 23. 9. 98L 260/10 Order No CN code Description 01.0160 7306 10 90   Spirally welded (contd) 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other, welded, of circular cross-section, of iron or non-alloy steel:   Other:    Precision tubes, with a wall thickness: 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm    Other:     Threaded or threadable tubes (gas pipe): 7306 30 51      Plated or coated with zinc 7306 30 59      Other     Other, of an external diameter:      Not exceeding 168,3 mm: 7306 30 71       Plated or coated with zinc 7306 30 78       Other 7306 30 90      Exceeding 168,3 mm, but not exceeding 406,4 mm 7306 40  Other, welded, of circular cross-section, of stainless steel:   Other: 7306 40 91    Cold-drawn or cold-rolled (cold-reduced) 7306 40 99    Other 7306 50  Other, welded, of circular cross-section, of other alloy steel:   Other: 7306 50 91    Precision tubes 7306 50 99    Other 7306 60  Other, welded, of non-circular cross-section:   Other:    Of rectangular (including square) cross-section, with a wall thickness: 7306 60 31     Not exceeding 2 mm 7306 60 39     Exceeding 2 mm 7306 60 90    Of other sections 7306 90 00  Other (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.